internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-114765-00 cc ita b3 date date legend decedent spouse realty trust property tract tract revocable_trust marital trust date date date date a b c state state subsidiary trust v dollar_figurew dollar_figurex dollar_figurey dollar_figurez statute case dear this is in response to the letter of date and other correspondence requesting a ruling on the application of sec_2055 and sec_2031 of the internal_revenue_code to the above-named estate the information submitted and representations made are summarized as plr-114765-00 follows decedent and spouse executed the realty trust on date they later conveyed the property consisting of tract and tract which are vacant parcels of land to the realty trust the realty trust is a nominee_trust with the characteristics of both agency and trust with an agent-trustee who holds title to property for the benefit of and subject_to the control of the beneficial owners the beneficiaries may terminate the trust at any time thereby receiving legal_title to property as tenants in common in proportion to their beneficial interests case under paragraph of the realty trust instrument the agent-trustees have no power to deal in or with the trust property except as specifically set forth the trustees or any one of them have the power and authority to deal with the trust property only when as if and to the extent specifically directed by the beneficiaries under paragraph the realty trust may be terminated at any time by the beneficiaries or any one or more of them by notice in writing to the trustees in all events the realty trust will terminate years from date on termination the trustees will transfer the assets to the beneficiaries as tenants in common without the right_of_survivorship in proportion to their respective interests at the time of termination the beneficiaries of the realty trust were designated in a schedule of beneficial interests filed with the trustee as revised periodically spouse died on date until his death spouse’s interest in the realty trust was held in revocable_trust a revocable inter_vivos_trust created by spouse under the terms of revocable_trust on spouse’s death the trust residue was divided into a marital trust for the benefit of decedent marital trust and a family_trust the terms of the marital trust granted decedent a testamentary general power to appoint the corpus of the marital trust spouse’s interest in the realty trust that had been held in revocable_trust passed to the marital trust decedent died on date prior to decedent’s death the beneficial interests in the realty trust was as follows decedent held a interest marital trust held a interest and a and b each held a interest at decedent’s death the interest held in the marital trust passed to trusts for the benefit of a and b the interest owned by decedent passed to other trusts for the benefit of a and b the conservation_easement a b and c as the trustees of the realty trust conveyed a conservation_easement on property to state subsidiary trust pursuant to the laws of state the grant of the easement became irrevocable on date after decedent’s death but before the time for filing the estate_tax_return the conservation_easement on the entire property is represented as having a value of dollar_figurex on the federal estate_tax_return filed for decedent’s estate of property plr-114765-00 representing decedent’ sec_33 interest and the interest held in the marital trust was included in her gross_estate with a reported fair_market_value of dollar_figurew the executor elected under sec_2031 to exclude dollar_figurey with respect to the of property included in the gross_estate in addition the executor claimed a deduction under sec_2055 for dollar_figurez representing the portion of the value of the conservation_easement attributable to the interest in property includible in decedent’s gross_estate a and b each will claim an income_tax charitable deduction under sec_170 with respect to the portion of the conservation_easement relating to his or her respective interest in property you have asked us to rule that assuming the easement constitutes a qualified_real_property_interest under sec_2055 decedent’s estate may claim a deduction under sec_2055 for the value of the conservation_easement attributable to the tenancy_in_common interest includible in decedent’s gross_estate even though a and b will each claim an income_tax charitable deduction with respect to the conservation_easement attributable to their proportionate tenancy_in_common interests law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides that if the executor makes the election then except as otherwise provided there shall be excluded from the gross_estate the lesser_of a the applicable_percentage of the value of the land_subject_to_a_qualified_conservation_easement reduced by the amount of any deduction under sec_2055 with respect to such land or b the exclusion_limitation sec_2031 provides that the term applicable_percentage mean sec_40 percent reduced but not below zero by percentage points for each percentage_point or fraction thereof by which the value of the qualified_conservation_easement is less than percent of the value of any land determined without regard to the value of such easement and reduced by the value of any retained development_right as defined in sec_2031 the values taken into account under the preceding sentence shall be such values as of the date of contribution sec_2031 provides that the exclusion_limitation in the case of decedents dying during is dollar_figure under sec_2031 and c the exclusion is available with respect to a qualified_conservation_easement placed on the property after the decedent’s death by a plr-114765-00 member_of_the_decedent’s_family the executor of the decedent’s estate or the trustee of a_trust which includes the property sec_2031 provides generally that the term qualified_conservation_easement means a qualified_conservation_contribution as defined in sec_170 of a qualified_property interest as defined in sec_170 sec_2031 provides that in any case in which the qualified_conservation_easement is granted after the date of the decedent’s death and on or before the due_date including extensions for filing the estate_tax_return the deduction under sec_2055 with respect to such easement shall be allowed to the estate but only if no charitable deduction is allowed under chapter to any person with respect to the grant of such easement sec_2055 provides that for purposes of the estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all transfers to charity sec_2055 provides that a deduction shall be allowed under subsection a in respect of any transfer of a qualified_real_property_interest as defined in sec_170 which meets the requirements of sec_170 without regard to paragraph a thereof under sec_2055 a deduction is allowed to an estate for a contribution of a qualifying conservation_easement exclusively for conservation purposes to a charity or other qualified_organization under sec_2031 the sec_2055 deduction is allowable even if the executor or the trustee of a_trust holding the land grants the qualifying easement after the decedent’s death so long as it is granted before the due_date with extensions for filing the federal estate_tax_return however under sec_2031 in the case of a qualified_conservation_easement contributed after a decedent’s death the estate_tax deduction provided for in sec_2055 is allowed only if no income_tax deduction is allowed to the estate or the qualified heirs with respect to the post-death grant of the conservation_easement s rep no 105th cong 2d sess in the instant case a and b each owned a undivided co-tenancy interest in property before decedent’s death the value of these interests was not included in decedent’s gross_estate and was not subject_to the election under sec_2031 further a deduction under sec_2055 was not claimed or allowable for the conservation_easement granted with respect to these interests in property consequently we conclude that decedent’s estate may claim a deduction under sec_2055 for the value of the conservation_easement attributable to the tenancy_in_common interest includible in decedent’s gross_estate notwithstanding that a and b will claim a deduction under sec_170 for the conservation_easement granted with respect to the interests in property they owned plr-114765-00 no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provisions of the code a copy of this ruling should be attached to the taxpayer’s federal estate_tax_return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
